        Case 2:20-cv-00037-TLN-EFB Document 9 Filed 08/04/20 Page 1 of 4


 1   Michael R. Lozeau (State Bar No. 142893)
 2   Rebecca L. Davis (State Bar No. 271662)
     E-mail: michael@lozeaudrury.com
 3           rebecca@lozeaudrury.com
 4   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 5   Oakland, CA 94612
 6   Tel: (510) 836-4200
     Fax: (510) 836-4205
 7

 8
   Attorneys for Plaintiff
   THE CALIFORNIA SPORTFISHING
 9 PROTECTION ALLIANCE

10                            UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF CALIFORNIA
12

13
   THE CALIFORNIA SPORTFISHING                 Case No. 2:20-cv-00037-TLN-EFB
14 PROTECTION ALLIANCE, a

15 California nonprofit corporation,           NOTICE OF SETTLEMENT;
                                               STIPULATION AND ORDER TO
16               Plaintiff,                    STAY PROCEEDINGS
17
           vs.
18

19   Tri C Manufacturing, Inc., a California
     corporation,
20

21                      Defendant.
22

23

24

25

26

27

28    NOTICE OF SETTLEMENT; STIPULATION                  Case No. 20-cv-00037-TLN-EFB
      AND ORDER TO STAY PROCEEDINGS
         Case 2:20-cv-00037-TLN-EFB Document 9 Filed 08/04/20 Page 2 of 4


 1          PLEASE TAKE NOTICE that the parties have reached a settlement
 2   resolving all claims in this action. The settlement is contingent upon the expiration
 3   of the federal agencies’ 45-day review period required by the Federal Water
 4   Pollution Control Act, 33 U.S.C. § 1365(c)(2).1
 5          PLEASE TAKE FURTHER NOTICE that, in accordance with federal
 6   law, no judgment disposing of this action may be entered prior to 45 days
 7   following the receipt of the proposed settlement agreement by the United States
 8   Department of Justice and the national and Region IX offices of the United States
 9   Environmental Protection Agency. See 40 C.F.R. § 135.5 (requiring the parties to
10   provide notice to the court of the 45-day agency review period under 33 U.S.C. §
11   1365(c)). Such notice was mailed to the agencies on August 3, 2020. Given
12   approximately 10 days for the mailing and processing of receiving the settlement,
13   the regulatory agencies’ review period will end by approximately September 28,
14   2020. If any of the reviewing agencies object to the proposed Settlement
15   Agreement, the parties would require additional time to meet and confer and
16   attempt to resolve the agencies’ concerns. At the end of the 45-day review period,
17   the parties will file either a Request for Entry of the Proposed Consent Judgment or
18   a notice that the agencies objected to the Proposed Consent Judgment.
19          In light of the settlement agreement entered into by the parties and the need
20   to await the conclusion of the agencies’ 45-day review period, the parties, through
21   their respective counsel, stipulate and agree as follows:
22          WHEREAS, on January 6, 2020, Plaintiff filed its Complaint initiating this
23   action;
24

25   1 Title 33 of the United States Code, Section 1365(c)(2) provides that “[n]o consent judgment
     shall be entered in an action in which the United States is not a party prior to 45-days following
26   the receipt of a copy of the proposed consent judgment by the Attorney General and the
     Administrator.”
27
                                                       -1-
28     NOTICE OF SETTLEMENT; STIPULATION                               Case No. 20-cv-00037-TLN-EFB
       AND ORDER TO STAY PROCEEDINGS
        Case 2:20-cv-00037-TLN-EFB Document 9 Filed 08/04/20 Page 3 of 4


 1            WHEREAS, the parties successfully completed and executed a Proposed
 2   Consent Judgment on August 3, 2020;
 3            WHEREAS, on August 3, 2020, Plaintiff submitted the Proposed Consent
 4   Judgment via certified mail, return receipt requested, to the U.S. EPA and the U.S.

 5   Department of Justice and must now await the completion of the 45-day review

 6   period set forth at 40 C.F.R. § 135.5 and 33 U.S.C. § 1365(c)(2);

 7
              WHEREAS, in light of the parties’ entering into the Proposed Consent
     Judgment and the need to allow the federal agencies 45 days to review the
 8
     Settlement Agreement, the parties further request that the Court immediately stay
 9
     all proceedings in this action until September 28, 2020 by which date the parties
10
     expect to have filed a Request for Entry of Proposed Consent Judgment with the
11
     Court.
12
              THEREFORE, IT IS HEREBY STIPULATED by and between the
13
     parties, through their respective counsel of record, that the Court stay all
14
     proceedings in this action, until September 28, 2020, and, with the exception of
15
     this Stipulation, vacate all deadlines and dates currently scheduled by the Court.
16

17
     Respectfully Submitted,
18
     Dated: August 3, 2020            MICHEL & ASSOCIATES, P.C.
19
                                      By: /s/ W. Lee Smith
20                                    W. Lee Smith
                                      Attorneys for Defendants Tri C
21                                    Manufacturing, Inc.
22

23   Dated: August 3, 2020            LOZEAU DRURY LLP
24                                    By: /s/ Rebecca Davis
                                      Rebecca Davis
25                                    Attorneys for Plaintiff California Sportfishing
                                      Protection Alliance
26

27
                                                 -2-
28     NOTICE OF SETTLEMENT; STIPULATION                       Case No. 20-cv-00037-TLN-EFB
       AND ORDER TO STAY PROCEEDINGS
        Case 2:20-cv-00037-TLN-EFB Document 9 Filed 08/04/20 Page 4 of 4


 1

 2                                         ORDER
 3         In light of the parties’ stipulation, and good cause appearing, the Court stays
 4   all proceedings in this action until September 28, 2020, and vacates all deadlines

 5   and dates currently scheduled by the Court.

 6

 7
           IT IS SO ORDERED.

 8
     Dated: August 3, 2020
 9
                                                      Troy L. Nunley
10                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                -3-
28     NOTICE OF SETTLEMENT; STIPULATION                      Case No. 20-cv-00037-TLN-EFB
       AND ORDER TO STAY PROCEEDINGS
